 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisor.8Accordingly, we find that the patrol sergeants are supervisorsand shall exclude them from the unit .9We find that all plant-protection employees at the Employer's TexasCity, Texas, plant, excluding all supervisors as defined in the Act,"'constitute a unit appropriate for purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]MEMBERS MURDOCK and STYLES took no part in the consideration ofthe above Decision and Direction of Election.8 Evening News Publishing Company,93 NLRB 1355;Salt Lake Refining Company,86 NLRB 68;The Texas Company, Salem Gasoline Plant,85 NLRB 1211;Pan AmericanRefining Company,supra,footnote 6.6 The gateman-patrol sergeant works as a gateman 4 days a week and as a patrol sergeanton the night shift 1 day a week. As he performs the same duties and has the same re-sponsibilities on the night shift as the full-time patrol sergeants,we find that the gateman-patrol sergeant is a supervisor and shall exclude him from the unit. See footnote 7,supra.10Excluded in this classification in accordance with the agreement of the parties arethe chief and assistant chief of the plant-protection department.THE STANDARD LIME AND STONE COMPANYandUNITED STONE ANDALLIEDPRODUCTSWORKERS OF AMERICA,CIO, PETITIONER.CaseNo. 8-RC-1231. July 06, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Carroll L.Martin, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmedThe Employer's requestfor oral argument is denied,inasmuch as the record and the briefs, inour opinion,adequately present the positions of the parties.Upon the entire record in this case,the Board finds1.The Employer is engaged in commerce within the meaning of theAct.1 At the hearing,District 50, UnitedMineWorkers of America,and Its Local 12965, here-inafter called the Intervenor,were permitted to intervene in this proceeding,notwithstand-ing their noncompliance with the filing requirements of the Act.The Petitioner objectedto the allowance of the intervention upon the ground of the Intervenor's noncomplianceand upon the further ground that the contract contains an illegal union-security clause.We have previously held that it was not error to permit the intervention of a noncomplyingunion which has a colorable claim to a contractual interest.The Liquid Carbonic Corpora-tion,85 NLRB 284; Cf.Northern Indiana Public Service Corporation,91 NLRB 172. Seefootnote 9,infra.95 NLRB No. 66. THE STANDARD LIME AND STONE COMPANY629'2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Employer and the Intervenor contend that a contract be-tween them, dated June 27, 1950, and terminable upon 60 days' noticeprior to June 27, 1952, is a bar to this proceeding.The Petitionercontends that the contract does not constitute a bar because it containsa maintenance-of-membership clause which has not been authorizedby an election held pursuant to Section 9 (e) of the Act. As to thiscontention, the position of the Employer and the Intervenor is that.the provision in question was intended to be no more than a provisionsfor voluntary checkoff of union dues, that employees are free to join:or to refuse to join the Intervenor, and that members of the Intervenorare free to withdraw their membership and cancel the authorizationfor dues deduction at any time.The proviso of the contract in ques-tion is as follows :ARTICLE II-MAINTENANCEOFMEMBERSHIPAND VOLUNTARYASSIGNMENTSec. 1: All employees in the eligible unit at the plant shallhave the right to .belong to or not to belong to the Union, andupon receipt of written authorization from any employee whois a member of the Unionthe Company agrees that such employeeshall maintain his membership in the Unionfor a period. not toexceed one (1) year from the date of the written authorization,or the length of this contract if terminated prior to one (1) yearafter the date of said authorization, and the payment of duesshall satisfy this requirement. [Emphasis supplied.]Sec. 2: For the purpose of Sec. 1 the dues authorization to besigned by each individual employee who is a member of the Unionand sent to the Employer, shall be in the following form :AUTHORIZATIONI hereby authorize The Standard Lime and Stone Company,Woodville, Ohio, plant, to make a deduction of $2.00 from thefirst pay due me in each month after this authorization is de-livered 'to the Employer, to be applied on union dues, and I au-thorize the Employer to remit the same to the Secretary-Treasurerof District 50, United Mine Workers of America, Washington,.D. C. This authorization is to remain in full force and effectfor a period of not to exceed one (1) year from its date -or thelength of the existing agreement, whichever is shorter.Dated--------------------------------------------------Clock No.----------------------------------------------(Signed)------------------ ----------------------- 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 2, 1951, following the filing of the petition herein, the Em-ployer and the Intervenor executed a supplemental agreement, settingforth their understanding of the provision, as described above.We find in the quoted provision no such ambiguity as would permitreference to the prior oral statements of the Employer and the Inter-venor as to the intended effect of the provision.2 By the terms of theprovision, the Employer agrees that employees who have executedthe dues authorization form shall maintain their membership in theIntervenor.The fact that the provision does not state that mainte-nance of membership thereafter shall be a condition of employmentdoes not prevent the provision from operating as a union-securityclause.That it is a condition of employment may be implied by ap-plication of theusualrules of construction.,'In any event, the cleareffect of the provision is to lead employees to believe that the au-thority of the Employer will be applied to require maintenance of.membership.The very existence in the contract of the provisiontherefore acts as a restraint upon employees desiring to refrain fromunion activities within the meaning of Section 7 of the Act.4 It isimmaterial that no action has been taken pursuant to the maintenance,ofmembership provision 5 or that, since the filing of the petitionI)erein, the Employer and the Intervenor have entered into a supple-mental agreement rescinding the proscribed provision 6Accordingly,inasmuch as no election has been held pursuant to Section 9 (e) ofthe Act, we are persuaded that the contract shouldnot operate as abar to a current determination of representatives. .We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act:2Sonotone Corporation,90 NLRB 1236;Hazel Atlas Glass Company,'85 NLRB 1305;Western Can Company,83NLRB 489.Compare with0.B. Andrews Company,86NLRB 59.Salant & Salant,Inc.,88 NLRB 816, 817;Salant & Salant,Inc., 87NLRB 215, 216-217;Hughes AircraftCompany,81 NLRB 867, 869,footnote 8.The doctrine ofThe IronFireman Manufacturing Company,69 NLRB 19, is distinguished inSalant&Salant, 87NLRB 215, 217.4Hazel-Atlas Glass Company,85 NLRB1305,C.-Hager & Sons Hinge Company,80NLRB 163. ComparewithMonolith Portland CementCo., 94 NLRB 1358.5WoodPreservingDivision of the !CoppersCompany,Inc.,90 NLRB 125;Hazel-AtlasGlass Company, supra; Reading Hardware Corporation,85 NLRB 610.GAnaconda Wire and Cable Company.90 NLRB No. 5;Wettlauffer Manufacturing Cor-poration,89 NLRB 696;AllMetalPickling Corporation,85 NLRB 857. THE EVANSVILLE UNION STOCKYARDS COMPANY631All production and maintenance employees at the Employer's Wood-ville,Ohio, plant, excluding office and clerical employees,' laboratoryemployees,8 guards, foremen, and supervisors as defined in the Act.[Text of Direction of Election omitted.from publication in thisvolume.]Included in this category,in accordance with the agreement of the parties, is thesupply house employee,who works under the supervision of the office supervisor.8Laboratory employees are excluded in accordance with the stipulation of the parties.THE.EVANSVILLE UNION STOCKYARDS COMPANYandCHAUFFEURS,TEAMSTERS & HELPERS LOCAL #215, AFFILIATEDWITH THE INTER-NATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSE-MEN AND HELPERS OF AMERICA, A. F. OF L., PETITIONER.Case No.35-RC-197. July 26,1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Seymour Goldstein, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer, an Ohio corporation, is engaged in the operationof stockyards at Evansville, Indiana. It is one of the 68 largest of suchenterprises in the United States.The Employer's stockyards providethe physical facilities for the sales of livestock 1 and service the live-stock from the time they reach the yards to the time the purchaserstake delivery, including weighing, feeding, watering, and generallycaringfor the animals.During the last year, the Employer handled 625,021 hogs, cattle,,calves, and sheep.Approximately 50 to 60 percent of this livestock,which is received from independent farmers and other producers,represent shipments from outside the State of Indiana.A substantialportion of this livestock handled by the Employer was shipped outsidethe State.In the latter connection, the record shows that, during thelast year, one order buyer, I. R. Whiting, purchased almost $7,000,000'The Employer takes no direct part in the sales transactions.Sales are made by twocommission companieswhich actas agents for the producers,and purchases are handled.by meat packers or individual order buyers acting on their behalf.95 NLRB No. 70.